MATHEWS, Justice.
The appellee was indicted for murder in the first degree of her husband, John Henry Hill, by a Grand Jury in Broward County. She was tried on pleas of “not guilty” and “not guilty by reason of insanity”. The Jury returned its verdict of guilty of first degree murder with a recommendation of mercy.
In due course, the appellee filed a motion for new trial and the same having been argued and submitted to him, the trial Judge made and entered an order granting a new trial and in such order stated:
“ * * * it appearing to the Court that a new trial should be granted because the verdict is contrary to law and to the evidence and that the verdict is not supported by the evidence, $ >¡C * »
Pursuant to F.S. Section 924.13, F.S.A., the State filed notice of appeal, assignments of error and directions to the Clerk for making up the transcript of the record.
Each assignment of error is directed to the order of the trial court in granting a new trial.
No good purpose would be served by summarizing the evidence in this case. It is sufficient to say that the burden is upon the State to show an abuse of discretion or a reversible error committed by the trial Judge in granting a motion for a new trial. The record and briefs in this case have been carefully examined, and from such examination it appears that the State has failed to show any reversible error.
Affirmed, with directions to the trial Court to proceed to carry out its order granting a new trial.
ROBERTS, C. J., and TERRELL and SEBRING, JJ., concur.